*69CONCURRING OPINION OF
JUDGE ADAMS.
Tbe remedy given to pretermitfced heirs is a summary proceeding under the statute of wills, upon petition and due notice given to the legatees, devisees, heirs, executors and administrators. (See Wagn. Stat. 1870, § 47.) This restriction on the powers of testators was unknown to the common law, and it was eminently proper that the statute creating the restriction should also give the remedy. It is not an action in the legal acceptation of that term. (See Levins v. Stevens, 7 Mo. 90.) It is a statutory remedy by petition, more in the nature of a motion than an ordinary action at law or in equity, and the practice act and proceedings under it do not apply to this case. It is sufficient if the bill of exceptions shows the rulings of the court, and no motion for a new trial was necessary. The bill of exceptions contains a copy of the will, with the construction put on it by the Circuit Court, which, in my opinion, was erroneous.
Whether there be anything left for distribution after payment of debts, and whethei' the pretermitted parties had already been sufficiently advanced, are questions not properly before this court, and must depend for solution upon the evidence that may be adduced on the trial of the case.
On the grounds here stated, I concur in the result.